                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Luke Boller,                       )
                                   )
              Plaintiff,           )         ORDER
                                   )
      vs.                          )
                                   )         Case No. 1:18-cv-157
Nathan D. Martin and Tim J. Karst, )
dba Karst Trucking,                )
                                   )
              Defendants.          )


       On May 15, 2019, the parties filed a Joint Stipulation for Dismissal with Prejudice. The

court ADOPTS the parties’ stipulation (Doc. No. 23) and DISMISSES the above-entitled action.

Each party shall bear their own costs and fees.

       IT IS SO ORDERED.

       Dated this 5th day of June, 2019.

                                                   /s/ Charles S. Miller, Jr.
                                                   Charles S. Miller, Jr., Magistrate Judge
                                                   United States District Court
